Case 2:19-cv-00280-MHT-JTA Document 1 Filed 04/19/19 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DISTRICT
                                                                   2519 APR 19 A 11: 10
Melvin Lewis Sealey                                               DEBRA P. HACKETT. CLK
                                                                    U.S. DISTRICT. COURT
P. O. BOX 298                                                      ;IDDiF DISTRICT ALA
Brantley, Alabama 36009

                                                     21 \°1-                00280-WKW-SRW
    Plaintiff/Petitioner
                                           COMPLAINT FOR VIOLATIONS OF
                                           FIFTH AMENDMENT OF CONSTITUTION
                                           F. R. Civ. P. 9(b)
Jones Walker, LLP                          11 U.S CODE 101(49)
RSA Battle House Tower                     11 U.S. CODE § 548
11 North Water Street, Suite 1200          12 U.S. CODE § 3713
Mobile, Alabama 36602
                                           BY SPECIAL APPEARANCE
    Defendant[s], et. al.                  Melvin Lewis Sealey




                              COMPLAINT


    Plaintiff Melvin Lewis Sealey, the lawful owner ofthe property, the(Land) up

until the Wrongful Transfer, ofthe title to property on or about July 18, 2014 and in

his Propria Persona, by Special Appearance does sues, Jones Walker, LLP., and states

as follows to Wit;


1. Melvin Lewis Sealey(MLS)hereinafter "Petitionee'(unless otherwise indicated)

is an adult and a Native American Citizen ofthe State of Ohio, the lawful owner of

the described real property, situated in Crenshaw County, more particular described in

part as follows, to wit: The S 1/2 ofthe N 1/2 ofthe SW 1/4 of Section 4, Township

7N, Range 18E, Lying East of U.S. Highway #331.(35.68 Acres.on Highway 331,
Brantley, AL 36009; Tax ID 24-20-02-04-0-000-004.001).
Case 2:19-cv-00280-MHT-JTA Document 1 Filed 04/19/19 Page 2 of 9



                                 JURISDICTION

    Federal jurisdiction exists where the case(1) present a question of federal law (2)

involves parties ofdiverse citizenship and an amount in question that exceeds

$75,000. See U.S.C.§§ 1331 & 1332(a)(1). Petitioner(Sealey) resKctfully cornes

before this Honorable Court by Special Appearance, pursuant to F. R. Civ. P. 9(b).


2. On information and belief, Jones Walker, LLP, is an Alabarna state-chartered

Law Firm, doing business in Crenshaw County Alabama, who alleged to have been

authorized to transfer the Title of Petitioner's property the (Land), pursuant to an

unknown contract, between Jones Walker, LLP,and an unknown third party of

interest.


3. Jones Walker, LLP., knew or should have known,that the original documents in

the name of Sealey contained an expiration dated, April 5, 2009, which after that date

would require a renewal, or modification process, that never occurred and documents

transferred to Jones Walker, LLP, on or about December of2009.


4. Jones Walker, LLP., knew or should have known that it relied on unsworn

statements on record, as evidence by a notice, the "Foreclosure Deed" recorded on

July 25, 2014, as the DEED in book 173 and page 273 in the Probate Court of

Crenshaw County having no affidavit in support, thereof, the action taken or any

order from a judicial or non-judicial Court of law.


5. Jones Walker, LLP., knew or should have known that the statement made on the

DEED contained misleading information to be construed as false. No lawful

Mortgage existed on record after April 5, 2009, or any affidavit to support the alleged

right to have transferred the title of the property belonging to MLS since

April 5, 2004.

6. Jones Walker, LLP., knew or should have known that, no lawful "DEFAULT"

could have occurred without a lawful contract or the tenns thereof, before or after the

expiration date of April 5, 2009 as stated in the Consumer Loan Agreement.

                                            2
Case 2:19-cv-00280-MHT-JTA Document 1 Filed 04/19/19 Page 3 of 9




7.   Jones Walker, LLP., knew or should have known that, a presumption of having

acquired certain rights, have not been verified, certified, confirmed or adjudicated by

any Court, pursuant to any lawful contract to have transferred the title of MLS'

property, the(Land)into that of another, In violation of 12 U.S. Code § 3713.

Transfer of Title and possession."(a)Payment and Delivery of Deed. Which states

in part; The foreclosure commissioner shall deliver a deed or deeds".....


8. Jones Walker LLP., knew or should have known that, its agent was allegedly

designated as an auctioneer for a named Mortgagor and Mortgagee, acted under the

pretense of an assumption that, has not been verified, certified, confirmed or

adjudicated by any Court of law or Equity.


9. Jones Walker, LLP., knew or should have known that the actions of its agents

are due to being construed, as having violated the original owners'(Mr. Sealey) rights

to property protected under the Federal and United States of America Constitutions

and the, U.S. Code § 548 Fraudulent Transfer and Obligations(2)(B). Which

states in part;"Fraud, deceit, or manipulation in a fiduciary capacity or in connection

with the purchase or sale of any security"... and 11 U.S.Code § 101(49), Security, the

term "security""A" includes (i)Note:(xii) investment contract or certificate of

interest or participation in a profit-sharing agreement....


10. Jones Walker, LLP., knew or should have known that, it's agent Edward A.R.

Miller(MIL133) who prepared the instrument the "Deed" whose address is/was Jones

Walker LLP, 11 North Water Street, #1200, Mobile, AL 36602, PH:(251)432-1414,

acted under the pretense and presumption that, has not been verified, certified,

confirmed, or adjudicated by any Court of law or equity, before the transfer dated of

July 18, 2014, in violation of petitioner's rights under Fifth Amendment of the

Constitution.




                                            3
Case 2:19-cv-00280-MHT-JTA Document 1 Filed 04/19/19 Page 4 of 9



Citing- "it also requires that,"due process of law" be part aany proceeding that
denies a citizen "life, liberty or propertr and requires the govemment to compensate
citizen when it takes private property for public use."
,See exhibit"N'the recorded DEED,and Exhibit"B" AFFIDAVIT OF EDWARD
MILLER,attached here with as evidence     athe misrepresentation of the alleged rights
by Defendant.

11. Jones Walker, LLP., knew or should have known that, exhibit"B"the
"AFFIDAVIT OF EDWARD MILLEV relied on by the entity and the Courts, was

discovered by Petitioner after the closing of its case on March of 2419, should be
reviewed and consideration taken, as Fraud upon the Courts may have occurred and

an addition to Petitioner's rights to property being violated under the Federal and
United States of America Constitutions.

12. Jones Walker, LLP., knew or should have known that, the "AFFIDAVIT OF

EDWARD MILLEIV was/is      ano lawful effect, and should be dec!ared by this
Honorable Court as such-,discovered by the Petitioner in a document containing 164
pages,,labeled as a partial summary judgement document g filed on 11/16/15, into
Case No.: 2:15-cv-00837-WKW-TFM.The AFFIDAVIT OF EDWARD MILLER
contains misleading information in violation of F. R.Civ. P.9(b), discover 151 page
as; Citing-''Before me, the undersigned authority, personally appeared Edward Miller
who upon being first duly sworn, deposes and says that", then on page three ofthe
affidavit it states;
Citing- "I, a Notary Public in and for the said County in said State, hereby certify that
Basel Tarabein, whose name is signed to the foregoing instrument, and who is known
to me,acknowledged before me on this day that, being informed ofthe contents a

this instrument, such person executed the same voluntarily on the day the same bears

date."


13. Jones Walker, LLP., knew or should have known that, the AFFIDAVIT OF
EDWARD MILLER, notarized by Jillian M.Kersten a Notary Public of the State of

                                           4
Case 2:19-cv-00280-MHT-JTA Document 1 Filed 04/19/19 Page 5 of 9



Alabama, contains misleading information, which clearly shows that Edward Millers'
signature and statement in the instrument were never certified, acicnowledged or
witnessed by anyone lawfully, and Basel Tarabein never signed the instrument. See
exhibit "B" attached, herewith. Which documents should be declared as having no
lawful effect.


14. Jones Walker, LLP., knew or should have known that, it appears that some robo
signing was occurring in its office and the "AFFIDAVIT OF EDWARD MILLER"

should be declared void and noid and as having no law effect, in violation of Federal
Rules ofCivil Procedure 9(b); is satisfied, if the plaintiff pleads(1) precisely what

statements were made in what document or oral representation or what omissions
were made, and (2)the time and place ofeach such statements and the person
responsible for making(or in the case ofomissions, not making)same and (3)the

content ofsuch statement and the manner in which they mislead the plaintiff and (4)
what the defendants obtained as a consequence ofthe Fraud.(the Property)Ziemba v.
Cascade Intl, Inc., 256 F. 3d 1194, 1202(11th Cir. 2001)(quoting, Brooks v. Blue        •

Cross &Blue Shield ofFla., Inc., 116 F.3d 1364, 1371(11 th Cir. 1997))

15. Jones Walker, LLP., knew or should have known that, the DEED in this instant
case should be declared as having no lawful effect as evidenced by Notary Public
actions, which acted under the pretense of an assumption that, has not been verified,
certified, confirmed or adjudicated by any Court of law or equity ofa lawful Contract.

16. Jones Walker, LLP., knew or should have known that there's is no evidence on
record pursuant, U.S. Code, the State of Alabama Code, or Federal rules and laws of
this Honorable Court, governing the acts ofa commissioner, that were allegedly
designated to Jones Walker LLP., agents by an unknown entity and not pursuant to 12

U. S. Code §3713 Transfer of Title and possession.


17. Jones Walker LLP., knew or should havd known that, the Notary Public in this

instant case has not, did not, in the instrument named the "FORECLOSURE DEED"
Case 2:19-cv-00280-MHT-JTA Document 1 Filed 04/19/19 Page 6 of 9



the "DEEIrcertify, verify or confirm, how the alleged agents, a"BANK" acted as an
auctioneer, discovered on page 273,113, which states in parts; "and BB&T,as
auctioneer, did offer for sale at public"... and also discovered on page 275    2,"IN

WITNESS WHEREOF,Edward Miller, as auctioneer conducting said sale... in
violation of 12 U.S Code §3713 Transfer of Title and possession.

                  COUNT ONE-DECLARATORY ACTION

18. Sealey re-avers each ofthe prior paragraphs ofthis complaint as if fully set forth
herein.
19. Sealey respectfully requests this Honorable Court to issue an order declaring
Sealey the lawful owner of described property.
20. Sealey respectfully requests this Honorable Court to issue an order reinstating

Sealey's rights to property be transferred back into the name of Melvin Lewis Sealey.

21. Sealey respectfully requests this Honorable Court to issue an order declaring the
AFFIDAVIT OF EDWARD MILLER and the FORECLOSURE DEED filings in the

probate court ofCrenshaw County Alabama, to be of no lawful effect, null, void, and

stricken from the public records.

22. Defendant acting under the color oflaw, conspired to deny Petitioners rights

privileges, and immunity secured by the United States of America Constitution and
Federal Law. Petitioner was denied the rights to his property by'fraudulent procedures
by the agents representing the entity and/or Jones Walker, LLP.

23. By Law and precedent and in accordance with the Supreme Court of the United
States pro se Pleadings MAY NOT be held to the same standard as a lawyer and/or
attomey; and whose motions, pleadings and all papers may ONLY be judged by their
function and never their form. See: Haines v. Kerner; Platsky v. CIA; Anastasoff v.
United States; Litigants are to be held to less stringent pleading standards;




                                           6
Case 2:19-cv-00280-MHT-JTA Document 1 Filed 04/19/19 Page 7 of 9



    See: Haines v. Kerner, 404 U.S. 519-421; In re Haines: pro se litigants are held to
    less stringent pleading standards than admitted or iicensed bar attorneys.
    Regardless of the deficiencies in their pleadings, pro se litigants are entitled to
    the opportunity to submit evidence in support of their claims.
    See oho:Platsky v. C.I.A., 953 f.2d. 25; In re Platsky: court errs if court dismisses
    the pro se litigant without instruction of how pleadings are deficient and how to
    repair pleadings.
    See also: Anastasoff v. United States, 223 F.3d 898(8th Cir. 2000); In re
    Anastasoff: litigants' constitutional (guaranteedrrights are violated when courts
    depart from precedent where parties are similarly situated.
    WHEREFORE,Melvin Lewis Sealey prays and respectfully requests this
Honorable Court to issue an order declaring Sealey the rightful and lawful owner of

the "Property"(the land) and declaring Jones Walker, LLP., probate filing regarding
the unlawful transfer ofthe title to Property into that of another name,to be null, void,
and stricken from the public record. Punitive damages are recoverable in a section

1983 suit where defendant's conduct is motivated by an evil motive or intent, or
where it involves reckless or callous indifference to plaintiffs federally protected
rights. Smith v. Wade 461 U.S. 30,50-51(1983)


                      COUNT TWO-1NJUNCTIONS
24. Sealey re-avers each of the prior paragraphs of this complaint as if fully set forth
herein.

25. Sealey respectfully requests this Honorable Court to issue a permanent injunction
barring Jones Walker LLP., from any further documents being drafted or created as
having any lawful etTect, being certified or verified by a stamp.
    WHEREFORE,Sealey prays and respectfully requests this Honorable Court
to issue a permanent injunction barring Jones Walker, LLC.,or any agents, thereof,
from creating or drafting any further unilateral filings in the Probate Court of

Crenshaw County, Alabama that relates to this particular right to Property and title

originally owed by Melvin Lewis Sealey. Notwithstanding all Court costs, and any
punitive damages due to fraud, be deemed appropriate and applicable, by the rules
and laws of this Honorable Court be justified in favor of the Petitioner.


                                            7
Case 2:19-cv-00280-MHT-JTA Document 1 Filed 04/19/19 Page 8 of 9



                                        Faithfully Submitted,

                               Resei-ving all rights and liberties and waiving none,


Date Y.--j?"a?,O4                             By:
                                                    Melvin Lewis. Sealey


Take Notice that I also revoke, cancel, and make void ab initio all powers ofattomey,
in fact, in presumption, or otherwise, signed either by me or anyone else, claiming to
act on my behalf, with or without my consent, as such power of attorney pertains to
me or any property owned by me, by, but not limited to, any and all quasi/colorable,
public, governmental entities or corporations on the grounds ofconstructive fraud,
concealment, and nondisclosure of pertinent facts.


I affirm that all of the foregoing is true and correct. I affirm that I am oflawful age
and am competent to make this document. I hereby affix my own signature to all of
the affirmations in this entire document with explicit reservation ofall my unalienable
rights and my specific common law right not to be bound by any contract or
obligation which I have not entered into knowingly, willingly, voluntarily, and
without misrepresentation, duress, or coercion.

                         CERTIFICATE OF SERVICE
The undersigned served a true and correct copy ofthe foregoing document to all the
Parties listed below on this eday of April 2019, by U.S. Postal Service.
Jones Walker, LLP
11 North Water Street; Suite 1200
Mobile, AL 36602

PARTY OF INTEREST
BRANCH BANKING AND TRUST COMPANY
2 NORTH JACKSON STREET,SUITE 605
MONTGOMERY,AL 36104
Attn: Legal Department

V-itZ0/
    Date Signed                                 Melvin Lewis Sealey
                                                P.O. Box 298
                                                Brantley, Alabama 36009




                                          s
                    Case 2:19-cv-00280-MHT-JTA Document 1 Filed 04/19/19 Page 9 of 9




                                                                                                                                                                _




                                                                                                                                                                      P.g PODSTAGE PAID
                                                                                                                                                                      AVqEP LAVE , 0H
                                                                                                                                                                       AP R1 1B 19
                                                                                                                                                                       AMOUNT
                                                                                                                                  •

                                                                                                                                                                       R23051035912-54


        PRIORITY T7
I:      * MAIL *                                CUSTOMER USE ONLY
                                                                                                               /
                                                                                                                                                     111,101 191811ilf111
        EXPRESSTm                               FROM: MAASe Awn


                                                )4)
                                                                                    PH.3NE ill



        OUR FASTEST SERVICE IN THE U.S.                                                                                                     'ATIONAL USE
                                                f1,0.                                r46t1                                                         r, UNITED SMTES
                                                                                                                                                                                        PRIORITY
                                          ui
                                          -1
                                          CO
                                                PAYMENT BY ACCOUNT 01 applIcable)
                                                                                                                                            a        POSTAL SERVICE.
                                                                                                                                                                                         * MAIL *
                                                                                                                                                                                        EXPRESV
                                          LLI


                                          U.1   OELIVERY OPTIONS (Cuslomer Use Only)                                                   ORIGIN (POSTAL SERVICE USE ONLY)
                                                                                                                         E.E tr           •1-Diry              02.C./                ❑laiary                  0CPO
                                                ErSIGIWURE RECIUME0 eatic Th rro. mrA are ND
                                          o     Roy..mbrars.'s     iiqvuurs  OR Z)Putemom adliorof..Amok   OR 3) Pun:Noes CCO   OFI 4)
                                                                                                                                       PO Z,P                Sch00.14.1 D..,Dem
                                                Purl...Roam Romp ureca N.tot Is not dud., Pasul S4n4mAlume.11.m Int*                                        (1.114DOITY)
                                          -J       roap".. w 0.111.1.1• teadon       *ran,io oben Or ackinnome..04..or,....I
                                                       Options
                                                        Sam..De...my(dsevend nect h...day)
                                                                                                                                           o(                  H/
                                                  0 Sundry/Had. Oen.dy RepLAred               foo,                                                          •               Tirn•
                                                                                                                                        ocIVArplyd
                                                     1030 AM Deivery faspore0(ackflonal      wbege nrelLIA•                                                  ❑              StOPM

                                                !TO
                                                              USPS.corrt.or local Pos Orta'                                                fl                   12COON
                                          O                                                (      )                               11fflo Jap•Pd     •P
                                                                                                                                                   .6      1=0 CU Newry FM           Wown neap F.      L.Memel

                                          ›-
                                          -J
                                                      • -           - •             I .
                                                                                                      e
                                                                                                                                      I   os3 az                                                       Transpottieon Fee


        WHEN USED INTERNATIONALLY,
                                          CC
                                                      ,E   r ,‘ •         C. .• r z                                                                   0.01, SMI•pliAglay Rerun F.    Toter ."11%.•
          A CUSTOMS DECLARATION
          LABEL MAY BE REQUIRED.                                      r           t.       •                                                               •         arms»             a5t
                                          f-
                                          1:1
                                                                                                                                  DELIVERY IPOSTAL SERVICE USE ONL
                                                1 zw.r(U1                 ONLY)


       77EMS                                                                                                                      DM,'Mono(1.1.0yro IM             EffPer.
                                                                                                                                                                    ❑AM
                                                                                                                                                                    Oni
                                                                                                                                                                           btOz••• SO.."
                                                • For pickup or USPS Tracking-, Ash USPS.omn or call 800.222-181 I.                                                 Clam
                                                • $100.00 Inssrrarvoo Included.
                                                                                                                                                                    PM
                                                                                                                                  WEL lle.onuserranf            ranno.00mme                          9-ADDRESSEE COPY
        EP13F July 2013 OD:12.5 x 9.5




     j11H11111111111111111111111                                                                                                                                                                                 __J
                                                                                                                                    air:471. I_ ,IRYITEDS-
                                                                                                                                   (--                                                                          EaTEs
